THORNTON, J.,
dissenting.
I cannot agree with the majority that the Employment Appeals Board’s findings and conclusion are supported by reliable, probative and substantial evidence.
From my reading of this record I agree with the administrator, the referee and the dissenting Board member, all of whom found that the employer shouted at the claimant repeatedly and subjected her to intolerable verbal abuse. All three concluded that claimant was fully justified in quitting work. I quote from the dissenting opinion of the chairman of the Board:
"* * * Claimant had worked for Salem Laundry Company for three different times over a ten year period and had experienced no difficulties until the employer’s *83owner and president took over the management. The claimant’s testimony of systematic verbal abuse was corroborated by a prior employee who testified the employer harassed claimant to the point of ridiculousness and this witness assumed he did not want the claimant there and wanted her to quit. This same witness testified the employer never treated her in a like manner. The charge of verbal abuse was further corroborated by the employer’s payroll clerk in a statement given to the authorized representative on August 23, 1977 * * * ”1
The verbal abuse and harassment here seem greater than in Stevenson v. Morgan, 17 Or App 428, 522 P2d 1204 (1974), where we held that the employe was justified in quitting work.
At the very least, this case should be remanded to the referee for a specific finding as to credibility of each witness (except the authorized representative) under Petro v. Employment Division, 32 Or App 17, 573 P2d 1250 (1978).
Therefore I respectfully dissent.

 Claimant’s testimony as to the verbal abuse and harassment was corroborated by two former employes, one of whom testified in person and the other by written statement.